Case 1:19-cv-20601-NLH-AMD Document 18 Filed 11/17/20 Page 1 of 2 PageID: 166



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    GEORGE STOKES, et al.,                1:19-cv-20601 (NLH) (AMD)

                   Plaintiffs,            MEMORANDUM OPINION & ORDER

          v.

    ARAMARK CORPORATION, et al.,

                   Defendants.


APPEARANCES:

George Stokes
260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

David Dean, Jr.
275604
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

Eddie J. Ward
274677
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

      Plaintiffs Pro se

HILLMAN, District Judge

      WHEREAS, Plaintiffs George Stokes, David Dean Jr., and

Eddie Ward, pretrial detainees confined at the Atlantic County

Jail, filed an amended complaint pursuant to 42 U.S.C. § 1983

against Aramark Company and others for the quality of the food
Case 1:19-cv-20601-NLH-AMD Document 18 Filed 11/17/20 Page 2 of 2 PageID: 167



served at the county jail, see ECF No. 6; and

      WHEREAS, the Court dismissed the amended complaint without

prejudice for failure to state a claim, ECF No. 16; and

      WHEREAS, the Court granted Plaintiffs permission to move to

amend the complaint within 30 days, see id.; and

      WHEREAS, Plaintiff Stokes filed a “motion to report

defendants’ misconduct and to request an extension of time” on

June 22, 2020, see ECF No. 57; and

      WHEREAS, Plaintiff Stokes wrote to the Court requesting an

additional 30 days to file the second amended complaint, ECF No.

17; and

      WHEREAS, the second amended complaint was previously due

October 29, 2020,

      THEREFORE, IT IS on this      17th    day of November, 2020

      ORDERED that Plaintiff’s request for an extension of time,

ECF No. 17, is granted.      Plaintiffs may have until December 4,

2020 to submit a proposed second amended complaint; and it is

finally

      ORDERED that the Clerk shall send a copy of this order to

Plaintiffs by regular mail.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
